Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE CLAIMS 
Claims 1-3, 8, 19, 20, 38-40, 44, 46, 47, 50, 51, 129, 130, 133, 135 and 144 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record Adams et al. (US 2012/0065602), Malhi et al. (US 2010/0318043), Karpowicz et al. (US 2014/0336602), Wall et al. (US 2015/0290364), Tsai (US 2011/0276016) and Miller (US 8,439,894) fail to teach, suggest or render obvious the air inlet fitting and the fluid outlet fitting of the second connector are configured to connect with a second fluid retention source and the fluid inlet fitting is configured to connect individually with a transfer dressing or a fluid retention dressing; wherein the first connector and second connector interchangeably connect to the first connection site of the device.
Adams et al. discloses a device for use in negative pressure wound therapy (abstract) comprising: a) a first connection site (fig. 4 shows a plurality of connections at venturi vacuum unit 253), and b) a connector comprising an air inlet fitting and an air pathway connecting an air outlet fitting and the air inlet fitting (venturi vacuum unit 253 will typically have a region in which its internal diameter expands to increase the speed of fluid flow, inlet 253A to the fluid outlet 253B, para. 0022, fig. 4), wherein the air outlet fitting of the connector is coupled to the first connection site (providing vacuum at vacuum outlet 253C, para. 0022, fig. 4), wherein the connector is further selected from: i) a first connector, wherein the air inlet fitting of the first connector is configured to connect with a first fluid retention source (fig. 4 shows inlet 253A as fluidly connected to reservoir 251); and ii) a second connector further comprising a fluid inlet fitting and a fluid outlet fitting connected by a fluid pathway (diverting valve 254 typically has two operating positions, each adapted to allow flow in the "pump circuit" from the reservoir, through the venturi vacuum unit, and returning to the reservoir. One of the operating positions additionally diverts an amount of flow suitable to provide irrigation fluid to the wound, para. 0023), but does not teach or fairly suggest wherein the air inlet fitting and the fluid outlet fitting of the second connector are configured to connect with a second fluid retention source and the fluid inlet fitting is configured to connect individually with a transfer dressing or a fluid retention dressing; wherein the first connector and second connector interchangeably connect to the first connection site of the device.
Malhi et al. (US 2010/0318043), Karpowicz et al. (US 2014/0336602), Wall et al. (US 2015/0290364), Tsai (US 2011/0276016) and Miller (US 8,439,894) do not remedy this deficiency.
Regarding claim 129, the closest prior art of record Adams et al. (US 2012/0065602), Malhi et al. (US 2010/0318043), Karpowicz et al. (US 2014/0336602), Wall et al. (US 2015/0290364), Tsai (US 2011/0276016) and Miller (US 8,439,894) fail to teach, suggest or render obvious ii) a first connector connected to the first connection site and the second connection site of the control unit; and iii) a first fluid retention source connected to the first connector; b) disconnecting the first connector from the control unit and the first fluid retention source, in either order; c) connecting a second connector to: a second fluid retention source, and the first connection site and the second connection site of the control unit; wherein the second connector is connected to the second fluid retention source and control unit in either order; wherein the first connector and the second connector each comprise an air outlet fitting and an air inlet fitting connected by an air pathway, and a sensor outlet fitting and a sensor inlet fitting connected by a sensor pathway; wherein the first connection site of the control unit is connected to the air outlet fitting of the first connector in step a) and the air outlet fitting of the second connector in step c); wherein the second connection site of the control unit is connected to the sensor outlet fitting of the first connector in step a) and the sensor outlet fitting of the second connector in step c); and wherein the first fluid retention source is connected to the air inlet fitting of the first connector in step a), and the second fluid retention source is connected to the air inlet fitting of the second connector in step c).
Malhi et al. discloses a method for replacing a fluid retention source during  negative pressure wound therapy (abstract), the method comprising: a) providing i) a control unit comprising a source of negative pressure (negative pressure wound therapy system 200 is capable of operating in a continuous mode, control unit 246 controls a pump to continuously supply a selected vacuum level, para. 0028), a first connection site in tlu1d communication with the source of negative pressure (third and fourth conduit sections 36C, 36D connect the collection canister 38 to the vacuum source 40, para. 0024, fig. 3), a sensor (sensor 240, fig. 3), and a second connection site in communication with the sensor (pressure sensor 340, a pressure sensor conduit 352, para. 0033); but does not teach or fairly suggest ii) a first connector connected to the first connection site and the second connection site of the control unit; and iii) a first fluid retention source connected to the first connector; b) disconnecting the first connector from the control unit and the first fluid retention source, in either order; c) connecting a second connector to: a second fluid retention source, and the first connection site and the second connection site of the control unit; wherein the second connector is connected to the second fluid retention source and control unit in either order; wherein the first connector and the second connector each comprise an air outlet fitting and an air inlet fitting connected by an air pathway, and a sensor outlet fitting and a sensor inlet fitting connected by a sensor pathway; wherein the first connection site of the control unit is connected to the air outlet fitting of the first connector in step a) and the air outlet fitting of the second connector in step c); wherein the second connection site of the control unit is connected to the sensor outlet fitting of the first connector in step a) and the sensor outlet fitting of the second connector in step c); and wherein the first fluid retention source is connected to the air inlet fitting of the first connector in step a), and the second fluid retention source is connected to the air inlet fitting of the second connector in step c).
Adams et al. (US 2012/0065602), Karpowicz et al. (US 2014/0336602), Wall et al. (US 2015/0290364), Tsai (US 2011/0276016) and Miller (US 8,439,894) do not remedy this deficiency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781